Citation Nr: 0310293	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lymphomatoid 
granulomatosis with multiple pulmonary granules.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from February 1990 to December 
1993, including service in the Persian Gulf War.

This matter was last before the Board of Veterans' Appeals 
(Board) in July 2001, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Upon its last review, the Board 
remanded the claim for compliance with the then-recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  

Having carefully reviewed the record, the Board finds that 
the provisions of the VCAA have been satisfied and this 
matter is ready for appellate review.  


FINDING OF FACT

The appellant's lymphomatoid granulomatosis with multiple 
pulmonary granules is not related to the appellant's active 
military service.   


CONCLUSION OF LAW

Lymphomatoid granulomatosis with multiple pulmonary granules 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in December 1999 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection.  The general advisement 
was reiterated in the Statement of the Case dated in February 
2000, as well as in a Supplemental Statement of the Case 
dated in September 2000.   

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letters dated in July 1999 and April 2002. 

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  Among other records, VA obtained treatment 
records alluded to by the appellant, in particular generated 
by his treating physicians, and by the Sarasota Memorial 
Hospital, Doctors Hospital of Sarasota, and Sarasota 
Pathology Associates, as well as other reports from 
radiological centers and other physicians.    

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.§ 5103A (d).  The 
appellant was afforded VA medical examinations in November 
1999 and October 2002 conducted by physicians who reviewed 
the appellant's claims folder and rendered opinions as to the 
etiology of the appellant's disorder.  See Shipwash v. Brown, 
8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995) [Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder].   
Further opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  

The Merits of the Claim

The appellant argues that he sustained the disorder in 
question as a result of being exposed to toxic chemicals 
while serving on active service with the U.S. Navy.  The 
Board has carefully reviewed the evidence of record in light 
of the appellant's contentions and the applicable law.  
Having done so, finds that the clear preponderance of the 
evidence is against the claim.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The appellant's service medical records reflect no 
abnormalities of the lymphatic or pulmonary systems.  In mid-
1998, approximately five years after his discharge from 
active service, the appellant was diagnosed as having 
lymphomatoid granulomatosis with multiple pulmonary granules.  
Various medical records indicate that the disorder is a 
variant of lymphoma.

The appellant contends that while serving on board a vessel 
as a member of the U.S. Navy, he periodically performed 
duties involving the disposal of unknown waste.  During an 
August 2000 hearing, the appellant stated this involved 
putting holes in barrels of the substances and then pushing 
the containers overboard.  However, the appellant stated that 
he was not advised by any military official aboard the ship 
that the materials were hazardous.  See transcript, page 2.  

Firstly, there is no evidence to indicate that the appellant 
was exposed to "hazardous material" as he contends.  
Assuming the appellant's report of such dumping is credible, 
there is no information bearing upon the identity of the 
material to which the appellant was then allegedly exposed.  
Given the appellant's account that he was not informed by 
competent naval authority of the identity of the material, 
for VA to find such exposure in this instance would amount to 
mere speculation.  Although VA is required to accord the 
benefit of the doubt to all claimants seeking benefits, 
speculation does not amount to reasonable doubt or remote 
possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

Thus, there is no evidence in substantiation of a critical 
element of the service-connection claim:  the incurrence of 
disease or injury in service.  Because the claim  fails 
primarily on this basis, the opinions of the appellant's 
treating physicians, R.B., M.D. and L.C., M.D. are flawed 
because their factual assumptions are of no probative value 
to the claim.  In letters dated in August 2000 and May 2000, 
both physicians expressed the opinion that the appellant's 
disorder is linked to his exposure to "chemicals" while in 
service.  However, there is no evidence that independent of 
the appellant's account, the physicians were aware of the 
identity of the alleged chemicals in question.  

In particular, Dr. R.B.'s opinion is questionable, as he 
reports that the disorder at issue is a "direct result of 
the [appellant] being in contact with hazardous chemicals," 
and that he reviewed the appellant's "medical records from 
the U.S. Navy."  However, as is noted above, the appellant's 
service medical records reflect no abnormalities of the 
lymphatic or pulmonary systems.  Additionally, Dr. R.B.'s 
opinion, as well as that of Dr. C. that the appellant's 
disorder "could be" related to in-service exposure to 
hazardous material is without a statement of any bases for 
such opinion.   

Whatever the appellant may have informed his physicians, 
their subjectively held belief in the appellant's credibility 
is not competent medical evidence.  The law provides that the 
opinion of a physician that an individual is truthful in his 
account is not necessarily probative as to the facts of the 
account.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  Moreover, while a physician is competent to render 
medical opinions, such competence does not extend to the 
factual underpinnings of the opinion.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]; see also Jones (Stephen) v. West, 12 Vet. App. 383 
(1999); [Pre-VCAA case, where a veteran with service-
connected PTSD sought service connection for the residuals of 
a broken leg, sustained in a motorcycle accident.  His 
treating physician opined that "thrill seeking behavior," 
typical in PTSD patients, in part had caused the veteran's 
recklessness.  However, evidence was of record indicating 
that the veteran had told police officers and bystanders 
immediately after the accident that he had exercised care 
when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn.  The Court found the 
physician's opinion not sufficient to well-ground the claim 
under then applicable law, because although the veteran was 
competent to testify as to the sequence of events of the 
accident, the physician was not an eyewitness to the 
accident, so that any opinion regarding what actions or 
sequence of events caused the accident was outside the scope 
of his competence.  Id. at 386].   

Further, assuming that the appellant was exposed to such 
hazardous chemicals, the bulk of the competent medical 
evidence indicates that the cause of his disorder is unknown.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has 
the fundamental authority to decide a claim in the 
alternative.).  As noted above, both Dr. B. and Dr. C., (the 
appellant's treating physicians) have provided no medical 
rationale for their opinion that the disorder is linked to 
any in-service exposure to hazardous chemicals.  

Careful examination of the records of the appellant's 
treatment otherwise reveals no information as to the source 
of the disorder.  In this respect, they bear no relevance to 
the central issue in this matter.  Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).  (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to 
military service).   

The appellant underwent a VA physical examination in November 
1999.  After conducting a review of the appellant's claims 
folder and a physical examination, the VA physician noted 
that lymphomatoid granulomatosis was a variant of lymphoma.  
He observed that while there were reports linking the 
malignancy to exposure to the Epstein-Barr virus, testing 
conducted for the virus on the appellant was negative.  The 
physician further observed that "like in most cases of 
lymphoma, there is no known etiology."  

The appellant underwent an additional VA examination in 
October 2002.  As did the previous VA examiner, the 
conducting physician observed that a review of medical 
literature and other medical evidence of record showed "no 
definite cause" for the disorder, other than some evidence 
indicating an association with the Epstein-Barr virus.  While 
the October 2002 examiner noted that there was the belief in 
the record that the appellant had been exposed to toxic 
materials while in service and that the appellant had a 
"reaction," he observed that it would be "speculative" to 
opine as to the etiology of the disorder.     

As noted above, speculation or remote possibility does not 
serve to place the evidence in a state of relative balance 
such that the benefit of the doubt may be accorded to the 
claimant.  Stegman, supra.; see also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993) (Generally observing that statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.).

Thus, the preponderance of the evidence is clearly against 
the claim, and the appeal is denied.

As a final matter, because the appellant is a veteran of the 
Persian Gulf War, with service in Southwest Asia Theater of 
operations, the Board has also considered the appellant's 
claim for possible application of the presumptive provisions 
of service connection.  Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  Under the law, a Persian Gulf veteran shall be 
service-connected for objective indications of chronic 
disability resulting from an illness manifested by one or 
more presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  However, the appellant's disorder has been diagnosed, 
thus rendering application of the presumptive provisions 
inappropriate.  The identification of a diagnosis, per se, 
renders consideration of an "undiagnosed illness" under 
statute and regulation inappropriate.  See VAOPGCPREC 8-98.  


ORDER


The appeal is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

